UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 98-6504



RONNIE KNIGHT,

                                             Plaintiff - Appellant,

          versus


EDWARD HABEEB, Doctor,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Rebecca B. Smith, District Judge.
(CA-98-89-2)


Submitted:   July 22, 1998                 Decided:   August 7, 1998


Before ERVIN, MICHAEL, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Ronnie Knight, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Ronnie Knight appeals from the district court’s order dismiss-

ing his 42 U.S.C.A. § 1983 (West Supp. 1998) complaint under 28

U.S.C.A. § 1915(b)(1) (West Supp. 1998). The district court found

that Knight failed to either submit a signed form consenting to the

collection of fees or submit the entire filing fee. The district

court, however, subsequently redocketed the action upon finding

that Knight complied with the court order. Accordingly, we dismiss

the appeal as moot. We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid in the decisional

process.




                                                         DISMISSED




                                2